948 F.2d 1289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Keith LEDGER, Plaintiff-Appellant,v.John HORN;  Mona Parkes;  Emanuelle Turkson, Defendants-Appellees.
No. 91-3331.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1991.

Before MERRITT, Chief Judge;  RALPH B. GUY, Jr., Circuit Judge, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Keith Ledger filed a civil rights action under 42 U.S.C. § 1983 in which he contended that he received substandard health care while incarcerated at the Southern Ohio Correctional Facility in 1987.   The district court ultimately dismissed the complaint and this appeal followed.   Ledger also filed a motion for the appointment of appellate counsel.


3
Upon consideration, we find no merit to the appeal.   The parties agree that Ledger sought relief on the same claim in the Ohio Court of Claims prior to filing the federal action on review.   The district court accurately noted that Ledger's Court of Claims filing acted as a waiver of all other similar actions in state or federal court.   Leaman v. Ohio Dep't of Mental Retardation & Developmental Disabilities, 825 F.2d 946, 952-56 (6th Cir.1987) (en banc), cert. denied, 487 U.S. 1204 (1988).   The court also alerted Ledger to the possibility that he may be able to refile his federal action should the Ohio Court of Claims determine that the actions complained of were committed outside the scope of the defendants' employment.


4
Accordingly, the motion for counsel is denied and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.